In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Orleans Parish Juvenile Court, No. 2015-078-04-DQ-E; to the Court of Appeal, Fourth Circuit, No. 2015-C-0719.
| ¶Writ granted. The decision of the Juvenile Court is reversed. For the reasons *935assigned in Judge Lobrano’s dissent, we find the juvenile judge abused her discretion in denying the State’s motion to continue and in releasing the victim from' the subpoena to appear at the juvenile adjudication. The case is remanded to the Juvenile Court for further proceedings. '
KNOLL, J., would deny.
■ HUGHES, J., additionally concurs and assigns reasons.